IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60359
                        Conference Calendar



DARIES F. MITCHELL,

                                         Plaintiff-Appellant,


versus

LEE HOLCOMB; RICHIE MARTIN, Chief,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:95-CV-113-CR
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Mississippi prisoner Daries Mitchell, No. 46938-A, appeals

the district court’s denial of his FED. R. CIV. P. 59(e) motion

challenging the dismissal of Mitchell’s “Motion to Remove” a

state-court suit filed by Mitchell and then pending on appeal

before the Mississippi Supreme Court.   Having reviewed the

record, we hold that the appeal from the district court’s

dismissal of the motion is frivolous.   See Mitchell v. Holcomb,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-60359
                              - 2 -

No. 1:95-cv113GR (S.D. Ms. Oct. 13, 1995).

     We warn Mitchell that any additional frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

To avoid sanctions Mitchell is further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.